Name: Commission Regulation (EEC) No 2146/93 of 29 July 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 250 000 tonnes of maize held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 108 Official Journal of the European Communities 31 . 7 . 93 COMMISSION REGULATION (EEC) No 2146/93 of 29 July 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 250 000 tonnes of maize held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 4 August 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 8 September 1993 . 3 . Tenders must be lodged with the Italian interven ­ tion agency : Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 250 000 tonnes of maize held by the Italian intervention agency should be issued ; Whereas in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 164,18 per tonne ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, via Palestro 81 , 1-00100 Roma (telex : 620331  tel.: 49 49 91 ). Article 3 Notwithstanding Article 5 (3) of Regulation (EEC) No 2131 /93, in no case may successful tenders be lower than ECU 164,18 per tonne. Article 4 Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall issue a standing invitation to tender for the resale on the internal market of 250 000 tonnes of maize held by it in accordance with Regulation (EEC) No 2131 /93 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) See page 76 of this Official Journal .